Boyle, J.
(concurring). I concur in the result. In my view, however, petitioner terminated the joint *471tenancy when he withdrew the funds. First Federal Savings & Loan Ass’n v Savallisch, 364 Mich 168; 110 NW2d 724 (1961), is distinguishable. The rationale of Savallisch is the general rule that a guardian does not have authority to exercise the personal rights of the ward to alter the nature of the deposits, Drozinski v Straub, 383 So 2d 301, 304 (Fla App, 1975). Accepting that petitioner as conservator did not succeed to his ward’s personal right, it cannot be disputed that as a joint owner petitioner had a personal right to close the accounts which he could and did exercise. I therefore agree with the Court of Appeals that withdrawal in and of itself served to terminate the joint ownership with rights of survival. As that Court observed, petitioner "did not have to be guardian to enjoy these rights and powers, and the fact that he was guardian did not diminish his rights and powers as joint tenant,” 156 Mich App 1, 7; 401 NW2d 288 (1986).
It does not necessarily follow that the placement of the funds in the conservator account constituted a gift to the estate.1
In this unique circumstance, when petitioner placed his own funds in the joint account, the record2 reflects that he intended to hold the money *472in trust for his ward to be used in the event she needed it. Since there is no question that petitioner acted in good faith, and on the advice of an attorney, or that the remainder of the estate was more than sufficient for the needs of the ward, I believe the majority has reached an equitable result which fairly carries out the donor’s intent when the joint accounts were created.

 I am unable to accept respondent’s argument that the record requires a finding petitioner intended to make a gift of these funds to decedent.


 The Court of Appeals correctly concluded that the statutory presumption of ownership of joint accounts, MCL 487.703; MSA 23.303, became inapplicable when the funds were withdrawn from the joint accounts. Contrary to the probate court’s finding that petitioner’s conduct and testimony rebuts any presumption of joint ownership, the statutory presumption of ownership of joint accounts under MCL 487.703; MSA 23.303 concerns the depositor’s intent when the deposit is made and admissions by the donee that the account was understood to be the property of the donor during his lifetime frequently have been viewed as not controlling. See Wellman, The joint and survivor account in Michigan — Progress through confusion, 63 Mich L R 629, 637 (1965).